Owen, J.
The appellant relies upon the authority of Huchting v. Rahn, 179 Wis. 50, 190 N. W. 847. In that case the owner of property gave a real-estate agent the exclusive authority to sell the same. It appeared in that case that shortly after the execution of the contract the real-estate agent caused to be prepared a “For sale” sign to be exhibited upon the premises, but which the defendant refused to have exhibited, and the sign was removed. It further appeared that the agent attempted to interest a person in the purchase of the property who was financially unable to purchase; that he submitted the proposition to two real-estate men whom he was able to name, and two other real-estate men the names of none of whom he could recall. A question identical with the one submitted in this case was submitted to the jury, which was answered “No,” and a *523judgment entered on that verdict was permitted to stand. That case laid down the rule that in order to enable a realr estate agent to recover commissions on such a contract, where the sale is made by others, it- is necessary for him to show a bona fide effort on his part to fulfil the terms of the contract. It also held that whether such an effort was put forth by the agent is a jury question. Like all other issues, however, in order to make it a jury question there must be evidence which will justify a conclusion either way.
In this case we are satisfied that the evidence discloses a bona fide effort on the part of the plaintiff to procure a purchaser for the premises. It appears that plaintiff is an established real-estate broker, has something of an organization, and employs a number of salesmen — just the extent of his organization and the number of salesmen employed not appearing. He placed a description of this property with every one of his salesmen and advertised it in the Kenosha Daily News, running the ad for some days. Upon one occasion one of his employees took the defendant to see the property with the view of making an exchange. One O’Hare called at the defendant’s office looking for a house. He was taken to view defendant’s property. This demonstrates conclusively that plaintiff at all times had the property in mind and was making a bona fide effort to sell the same. The verdict of the jury to the contrary finds no support in the evidence. It is not necessary, in order to entitle the real-estate agent to recover under such a contract, that he procúre a purchaser. It is only necessary that he put forth a bona fide effort to fulfil his contract. The-contract under consideration was to continue until terminated by the giving of thirty days’ notice. Such notice was not given and the contract was in force at the time of sale. The fact that defendant supposed, as he testified, that the contract was at end is not material.
By the Court. — Judgment affirmed.